Citation Nr: 0336596	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-02 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased initial disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from April 1942 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Board notes that it has received correspondence from the 
veteran dated "April 26, 2006 and May 1, 2006." The veteran 
submits a May 2006 notice of disagreement with the December 
2002 rating decision, which denied him service connection for 
residuals from a stroke.  The veteran's April 2006 letter 
relates that enemy fire disabled his bomber and he was forced 
to ditch in the North Sea.  He contends that trauma from this 
incident may have contributed to his stroke.  The Board notes 
that the veteran originally presented his claim for service 
connection for residuals from a stroke in June 2002.  
However, this evidence may raise a claim for secondary 
service connection for residuals from his April 1965 service 
connected disability of lacerations and abrasions of the 
forehead.  The Board notes that it is unknown what action the 
RO has taken, therefore, it refers this matter to the RO for 
any appropriate development.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  There is no evidence in 
the claims folder that the veteran has received any VCAA 
letter regarding the requirements to substantiate a claim for 
increased initial disability rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  
Therefore, a remand to the RO is required in order to correct 
this deficiency.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  With respect to the issue of 
entitlement to an increased initial evaluation for PTSD, 
currently rated as 30 percent disabling, review of the claims 
folder reveals that the most recent psychological examination 
was performed in May 2001.  The Board finds that, in order to 
adjudicate the claim for an increased rating of the veteran's 
PTSD disability, a more recent examination is required.

Finally, the Board notes that the appellant has presented a 
treatment certificate from the Veteran's Memorial Treatment 
Center by a Dr. Charles J. Pine.  The veteran asserts in his 
January 2003 VA Form 9 that he had five one-hour evaluation 
studies over a period of months with Dr. Pine.  The Board 
finds that Dr. Pine's records would be helpful to ascertain 
to level of disability of the veteran's PTSD.  Under the 
VCAA, the VA should make reasonable efforts to secure these 
records.  38 U.S.C.A. § 5103A(a). 

Accordingly, the case is REMANDED for the following actions

1. 1. The RO should take the appropriate 
steps to comply with notifying the 
veteran of the requirements of the VCAA, 
to include notifying the veteran of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate the claim for increased 
initial disability rating for 
posttraumatic stress disorder (PTSD), 
currently evaluated as 30 percent 
disabling, and of what information the 
veteran should provide and what 
information VA will attempt to obtain on 
his behalf.  It should allow the 
appropriate opportunity for response.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.

3.  The RO should schedule the veteran 
for a psychological examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiner should opine 
as to the degree of the veteran's social 
and occupational impairment and relate 
all relevant symptomatology.  

4.  The RO should request all of the 
veteran's available treatment records 
from Dr. Charles J. Pine and any other 
treatment records from the Veteran's 
Memorial Treatment Center.

5.  If any additional evidence is 
received or secured, the RO should then 
readjudicate the issue on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the appellant and his 
representative a supplemental statement 
of the case and afford applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



